Citation Nr: 0009252	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-34 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for status post inferior 
wall myocardial infarction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
August 1990.  

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Board remanded this case in April 1999.


FINDING OF FACT

The claim of entitlement to service connection for status 
post inferior wall myocardial infarction is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for status post inferior 
wall myocardial infarction is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records do not show a diagnosis of 
cardiovascular disease or treatment for acute myocardial 
infarction.  The veteran testified that he had not been 
diagnosed with or treated for hypertension or heart disease 
during active service.  Transcript, p. 2 (Aug. 1999).  



The February 1974 service medical entrance examination shows 
that the heart and vascular system was normal and a chest x-
ray examination was negative.  In September 1974, the veteran 
was seen for a one-day history of anterior pleuritic chest 
pain.  The veteran had been involved in a truck accident five 
days earlier.  Physical and x-ray examinations showed the 
chest was clear.  The impression was viral syndrome.  An 
October 1975 x-ray examination request form shows the veteran 
complained of a five-week history of chest pain.  Chest x-ray 
examination was normal.  

Periodic service department medical examinations in October 
1980 and April 1987 show that the heart and vascular system 
was normal.  In April 1987 a chest x-ray examination was 
negative.  The veteran reported chest pain in his April 1987 
report of medical history.  In October 1988, the veteran was 
seen for a one-week history of increasing chest pain and the 
onset of shortness of breath.  The veteran related that his 
mother had a history of coronary artery disease and three 
myocardial infarctions.  

Physical examination showed the chest was clear to 
auscultation without rales, rhonchi, or wheezing.  There was 
no costovertebral angle tenderness and the heart had a 
regular rate and rhythm.  Lateral compression reproduced pain 
in the upper mid sternum and the assessment was chest wall 
pain of unknown etiology.  The veteran then underwent a chest 
x-ray examination that showed no significant abnormalities.  
An electrocardiogram was normal.  The April 1990 medical 
separation examination shows that the heart and vascular 
system was normal.  A chest x-ray examination performed two 
weeks prior to the separation was normal.  The veteran 
reported chest pain and shortness of breath in his April 1990 
report of medical history, but the physician did not diagnose 
heart disease.

The post-service medical evidence does not show a diagnosis 
of cardiovascular disease during the initial post-service-
year.  The veteran testified that he had not been diagnosed 
with or treated for heart disease or problems until January 
1997 when he was hospitalized with an acute myocardial 
infarction.  Tr., pp. 2-3.  

During VA examination in September 1990, the veteran related 
a history of recurring chest pain.  On physical examination, 
the veteran denied any cardiac problems except for occasional 
sharp chest pain.  Cardiac examination was normal.  Chest x-
ray examination showed the heart and mediastinal structures 
were within normal limits.  An electrocardiogram disclosed 
sinus bradycardia but was otherwise within normal limits.

VA hospitalization records show the veteran was admitted in 
January 1997 after he developed a choking sensation and chest 
tightness, which persisted from the previous evening.  On 
admission, cardiovascular examination was normal.  Chest  x-
ray examination was within normal limits.  An 
electrocardiogram and blood testing were unremarkable.  
Cardiac enzymes showed some elevation.  

Echocardiogram showed inferior wall hypokinesia with mild LV 
dysfunction.  The veteran was admitted to the coronary care 
unit where he was placed on Lopressor and aspirin.  Because 
of prolonged chest pain the examiner felt he was not a 
candidate for "TPA."  The examiner noted that the 
electrocardiograms at admission were consistent with early 
repolarization syndrome; however, subsequent 
electrocardiograms were consistent with evolving inferior 
wall myocardial infarction.  Following transfer to another 
unit several days later, he underwent a stress test.  This 
did not reveal any angina, arrhythmia, or any ST-T changes.  
The veteran was discharged with instructions to follow-up on 
an outpatient basis.  The discharge diagnosis was inferior 
wall myocardial infarction.  

The veteran testified that he received treatment for chest 
pain on several occasions during active service.  Tr., pp. 3-
6.  He testified that he did not have to receive any medical 
treatment for chest pain or other heart problems during his 
initial post-service year.  Tr., p. 7.  He testified that he 
was diagnosed with high cholesterol during active service, 
and that there have been indirect indications and statements 
from a physician that he should have been given dietary 
instructions to lower his cholesterol, because this combined 
with stress and pain syndrome could cause heart disease or 
heart attack.  Tr., p. 8.  
The veteran opined that he believed his heart disease began 
early in his military career.  Tr., pp. 11, 14.  In response 
to a question for clarification whether a physician had 
related his heart disease to service, the veteran testified 
that "it is obviously not documented."  He testified that 
the VA physician indicated that when he was diagnosed with 
high cholesterol he should have been educated as to proper 
dietary restrictions.  Tr., pp. 11-12.  He testified that the 
physician did not directly state what caused his heart 
attack.  Tr., p. 12.  The veteran stated that he would obtain 
and submit a medical opinion that would support his claim.  
Tr., pp. 13, 16.  

The veteran submitted an October 1999 statement from his 
treating cardiologist.  The physician noted that he had began 
treating the veteran one week earlier and that he had 
reviewed the outside records as well as the veteran's 
military records.  The physician noted that the veteran has 
coronary artery disease and that he had had a myocardial 
infarction in 1997.  The physician noted the veteran's 
complaints of chest pain during service and that laboratory 
studies revealed hypercholesterolemia.  The physician stated: 
"I cannot comment with any authority but do feel that his 
coronary artery disease has presented at a very young age in 
a very aggressive fashion and cannot exclude the possibility 
that the beginning of this process began while in the 
military."  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).


The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

Cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 
(1999).  


Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

The Court has also established the following rules with 
regard to claims addressing the issue of chronicity.  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  A lay person is competent to 
testify only as to observable symptoms.  See Savage; Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Id.  

Recently, the Court reaffirmed that for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Caluza v. Brown, 7 Vet. App. at 506, aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)); (also citing 
Epps v. Gober, 126 F.3d at 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied sub nom.  Epps v. West, 118 S. 
Ct. 2348 (1998) (mem.)).  

The Court also reiterated that, alternatively, either or both 
of the second and third Caluza elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (1999), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. at 65 (citing Savage v. 
Gober, 10 Vet. App. 488, 495-97).  The Court determined that 
a claim for a right knee condition was not well grounded 
based upon a continuity of symptomatology analysis, when the 
sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
well-grounded claim.  The Court stated that it clearly held 
in Savage that section 3.303 does not relieve a claimant of 
the burden of providing a medical nexus.  

Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between the current condition 
and the putative continuous symptomatology.  Until the 
appellant presents competent medical evidence to provide a 
relationship between a current disability and either an in-
service injury or continuous symptomatology, the claim cannot 
be considered well grounded.  Voerth, 13 Vet. App. at 120.  


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to service connection for 
status post inferior wall myocardial infarction must be 
denied as not well grounded.  

The service medical records do not show a diagnosis of 
cardiovascular disease or treatment for acute myocardial 
infarction.  The veteran does not contend that he had been 
diagnosed with or treated for cardiovascular disease during 
active service.  Tr., p. 2.  Although these records show the 
veteran was examined for chest pain on several occasions 
during his military career, physical examinations and 
diagnostic tests did not disclose heart disease.  

Periodic medical examinations in October 1980 and April 1987 
show that the heart and vascular system was normal.  In fact, 
during examination in October 1988 for a one-week history of 
increasing chest pain and the onset of shortness of breath, 
the assessment was chest wall pain of unknown etiology.  
Finally, the April 1990 medical separation examination shows 
that the heart and vascular system was normal.  A chest x-ray 
examination performed two weeks prior to the separation was 
normal.  

The post-service medical evidence does not show a diagnosis 
of cardiovascular disease during the initial post-service-
year.  The September 1990 VA examination report shows the 
cardiac examination was normal.  Chest x-ray examination 
showed the heart and mediastinal structures were within 
normal limits, and an electrocardiogram disclosed sinus 
bradycardia but was otherwise within normal limits.  There 
was no diagnosis of heart disease.  

The veteran does not contend that he had been diagnosed with 
or treated for cardiovascular disease during the initial 
post-service-year.  In fact, the veteran testified that he 
had not been diagnosed with or treated for heart disease or 
problems until January 1997 when he was hospitalized with an 
acute myocardial infarction.  Tr., pp. 2-3.  Consequently, 
service connection cannot be granted on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.  

The initial post-service medical evidence showing a diagnosis 
of inferior wall myocardial infarction is the January 1997 VA 
hospitalization report.  This report comes many years after 
the veteran's separation from active service.  It does not 
contain a medical opinion relating the post-service 
myocardial infarction or heart disease to active service.  

The issue in this case is whether the veteran's post-service 
myocardial infarction is attributable to any incident or 
event of active service.  This issue is medical in nature 
because it pertains to the etiology of the veteran's post-
service myocardial infarction.  Since the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Heuer v. Brown, 7 Vet. App. at 384; 
Grottveit v. Brown, 5 Vet. App. at 93.  

Although the veteran testified that he believes his heart 
disease began early in his military career, Tr., pp. 11, 14, 
the veteran is a lay person and not qualified to render such 
an opinion to well ground his claim.  Grottveit, 5 Vet. App. 
at 93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded).  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992) (Court held that a witness 
must be competent in order for his or her statements or 
testimony to be probative as to the facts under 
consideration).  

The only medical nexus evidence submitted in support of the 
claim consists of the October 1999 statement from the 
veteran's treating cardiologist.  The physician stated: "I 
cannot comment with any authority but do feel that his 
coronary artery disease has presented at a very young age in 
a very aggressive fashion and cannot exclude the possibility 
that the beginning of this process began while in the 
military."  The Board finds that this statement does not 
constitute the requisite nexus opinion to well ground this 
claim.  

Initially, the Board finds that the statement does not 
contain the degree of medical certainty that is necessary for 
a medical opinion, sufficient to establish a plausible 
medical nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(suggesting that a doctor's opinion, expressed in terms of 
may, was too speculative, on its own, to establish a well-
grounded claim); see also Tirpak v. Derwinski, 2 Vet. App. at 
610-11 (holding that a doctor's opinion that the veteran's 
service-connected condition "may or may not" have contributed 
to his cause of death was inadequate nexus evidence to well 
grounded the claim).  

The degree of medical certainty that is necessary for a 
medical opinion, sufficient to establish a plausible medical 
nexus, has been repeatedly discussed by the Court, with no 
clear picture resulting.  See Hicks v. West, 12 Vet. App. 86, 
90-91 (1998) (discussing previous court findings regarding 
syntax necessary to establish medical nexus).  The Court has 
recognized that the determination, of what is a speculative 
opinion, is fact specific.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  



However, in Bloom the Court recognized that an opinion, with 
no clinical data or other rationale to support it or other 
evidence of record to give it substance, was "purely 
speculative" and, therefore, an insufficient basis upon which 
to well ground a claim.  Id.  

In this case the physician stated that he could not render an 
opinion on the causation issue with any authority.  The 
physician also did not express an opinion that it was 
possible that the veteran's coronary artery disease began 
during service, but only that he could not exclude the 
possibility that the beginning of this process began while 
the veteran was in the military.  

This statement does not contain the degree of medical 
certainty that is necessary for a medical opinion sufficient 
to establish a plausible medical nexus.  Since the opinion 
sits by itself, unsupported and unexplained, the Board 
considers it to be purely speculative in nature, and not 
sufficient to satisfy the medical nexus requirement for a 
well-grounded claim.  Bloom, 12 Vet. App. at 187; see Dixon 
v. Derwinski, 3 Vet. App. 261 (1992); see also Tirpak, 2 Vet. 
App. at 611.  

For these reasons, the Board finds that the claim for service 
connection for status post inferior wall myocardial 
infarction is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).  

Pursuant to 38 U.S.C.A. § 5103(a) (West 1991), if VA is 
placed on notice of the possible existence of information 
that would render the claim plausible, and therefore well 
grounded, VA has the duty to advise the appellant of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  However, such evidence must be 
identified with some degree of specificity; with an 
indication that the evidence exists and that it would well 
ground the claim.  See Carbino v. Gober, 10 Vet. App. 507, 
510 (1997).





The veteran testified he was diagnosed with high cholesterol 
during active service, and that there have been indirect 
indications and statements from a physician that he should 
have been given dietary instructions to lower his 
cholesterol, because this combined with stress and pain 
syndrome could cause heart disease or heart attack.  Tr., p. 
8.  In response to a question for clarification whether a 
physician had related his heart disease to service, the 
veteran testified "it is obviously not documented."  

He testified that the VA physician indicated that when he was 
diagnosed with high cholesterol he should have been educated 
as to proper dietary restrictions.  Tr., pp. 11-12.  He 
testified that the physician did not directly state what 
caused his heart attack.  Tr., p. 12.  In this case, the 
veteran has not identified existing medical evidence that 
would make his claim well grounded.  Therefore, 38 U.S.C.A. 
§ 5103(a) is not applicable to the present case.  

As the veteran's claim for service connection for status post 
inferior wall myocardial infarction is not well grounded, the 
doctrine of reasonable doubt has no application to his case.  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 
5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for status post inferior 
wall myocardial infarction, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

